Name: Commission Regulation (EC) No 415/2009 of 20 May 2009 amending Directive 2007/68/EC amending Annex IIIa to Directive 2000/13/EC of the European Parliament and of the Council as regards certain food ingredients (Text with EEA relevance)
 Type: Regulation
 Subject Matter: foodstuff;  marketing;  health;  consumption
 Date Published: nan

 21.5.2009 EN Official Journal of the European Union L 125/52 COMMISSION REGULATION (EC) No 415/2009 of 20 May 2009 amending Directive 2007/68/EC amending Annex IIIa to Directive 2000/13/EC of the European Parliament and of the Council as regards certain food ingredients (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2000/13/EC of the European Parliament and of the Council of 20 March 2000 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (1) and in particular Article 21 thereof, Whereas: (1) Commission Directive 2007/68/EC (2) establishes the list of food ingredients or substances excluded from the labelling requirement. (2) Since changes in labelling rules affect industry, mainly small and medium-sized enterprises, which need an adaptation period to smooth the transition towards new labelling requirements, Directive 2007/68/EC provides for temporary measures to facilitate the application of the new rules by allowing the marketing of foodstuffs placed on the market or labelled before 31 May 2009 that comply with Commission Directive 2005/26/EC (3) until stocks are exhausted. (3) Council Regulation (EC) No 479/2008 of 29 April 2008 on the common organisation of the market in wine, amending Regulations (EC) No 1493/1999, (EC) No 1782/2003, (EC) No 1290/2005, (EC) No 3/2008 and repealing Regulations (EEC) No 2392/86 and (EC) No 1493/1999 (4) reorganises the way the EU wine market is managed. According to Article 129(1)(e) of that Regulation, Chapters II, III, IV, V and VI of Title III, Articles 108, 111 and 112 and the corresponding provisions in particular in the relevant Annexes are to apply from 1 August 2009 save as otherwise provided by way of regulation to be adopted in accordance with the procedure referred to in Article 113(1). Implementing rules of that Regulation, providing, inter alia, for specific labelling rules applicable to the wine sector are currently being prepared and, because of their applicability as from the 1 August 2009, a transitional period is provided in order to ease the transition from the previous wine sector legislation, notably Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (5) to Regulation (EC) No 479/2008 to allow economic operators to comply with the new labelling requirements. (4) Given that wine operators would be subject to two sets of labelling requirements, those provided under Directive 2007/68/EC and those of the implementing rules of Regulation (EC) No 479/2008, and given that the transitional periods do not coincide, as under Directive 2007/68/EC foodstuffs placed on the market or labelled before 31 May 2009 that comply with Directive 2005/26/EC can be marketed until stocks are exhausted, in the interests of sound administration and to avoid unnecessary burdens on the authorities of the Member States as well as economic operators, a single date should be established for the mandatory application to the wine sector of Directive 2007/68/EC and of the implementing rules adopted in the framework of Regulation (EC) No 479/2008. (5) As regards products covered by Regulation (EC) No 479/2008, the end of the transitional period foreseen in Directive 2007/68/EC should therefore be fixed at 31 December 2010. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Article 3 of Directive 2007/68/EC the following paragraph is added: By way of derogation from the second paragraph of this Article, Member States shall allow wines, as defined in Annex IV to Council Regulation (EC) No 479/2008 (6) placed on the market or labelled before 31 December 2010, and which comply with the provisions of Directive 2005/26/EC, to be marketed until stocks are exhausted. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 109, 6.5.2000, p. 29. (2) OJ L 310, 28.11.2007, p. 11. (3) OJ L 75, 22.3.2005, p. 33. (4) OJ L 148, 6.6.2008, p. 1. (5) OJ L 179, 14.7.1999, p. 1. (6) OJ L 148, 6.6.2008, p. 1.